DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: 
As per claim 5, Applicant recites “detecting” which appears to be improperly conjugated in consideration of the context within which it is used  (line 5). 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As per claims 1, 5, 13, and 17, Applicant recites “aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles.” (emphasis added).  However, the disclosure as originally filed does not appear to include any written description supportive of a group identifier identifying a group of aerial vehicles.  At most, the Specification supports “An aerial vehicle identity may, e.g. be an identifier of a Subscriber Identity Module (SIM) comprised in communications module 111, as an International Mobile Subscriber Identity (IMSI), an International Mobile Station Equipment Identity (IMEI) associated with communications module 111, a Medium Access Control (MAC) address associated with communications module 111, or any other identifier associated with aerial vehicle 110 and/or communications module 111.”  Accordingly, there only appears to be support for the identifier relating to a single craft, rather than an entire group.
As per claims 2-3, 6-9, 11, 14-15, 18-21, 23, 25, and 27 are rejected due to their inclusion of the rejected matter of the claims from which they depend.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 in accordance with the rationale presented infra: 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a machine, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
“determine, based on information included in the cell broadcast message, whether or not to correct a flight path of the aerial vehicle”
This limitation is akin to a Mental Process as the detection process is akin to concepts performed in the human mind including observation, evaluation, judgement, and opinion.  
“determine whether or not to correct the flight path of the aerial vehicle based on the information included in the cell broadcast message by performing a process that includes, determining, based on the aerial vehicle identification information included in the cell broadcast message, whether the message is intended for the aerial vehicle”
This limitation is akin to a Mental Process as the detection process is akin to concepts performed in the human mind including observation, evaluation, judgement, and opinion.  

Step 2A:
Prong 2: The elements are not integrated into a Practical Application.
The Applicant has recited a claim in which a generically recited device utilizes a generic receiver to receive a broadcast message and performs the abstract determinations described supra.  The claim itself appears bereft of an improvement to any technology or technical field.  Reviewing the Specification, as filed, the Applicant recites “[t]here is no known solution to enforce any (compliant) UAV to follow a certain flight path” (1:28-29) which is later juxtaposed with “it is an object of the invention to provide an improved solution for controlling the flight path of aerial vehicles” (2:14-15).  The breadth of the Applicant’s alleges improvement over a supposed state of the art wherein no aerial vehicle may be required to follow a certain flight path, wherein a UAV may be controllable utilizing existing communication infrastructure.  The breadth of the alleged deficiency and improvement to the art, render the alleged improvement as being a mere generic sentiment rather than an improvement.  As such, the Applicant has not presented an improvement to the instantly applicable technology nor integrated the judicial exception into a practical application. (MPEP §2106.04).  Furthermore, it appears that the Applicant is generally endeavoring to link the use of a judicial exception to a particular technological environment or field of use.  (MPEP §2106.04 citing MPEP §2106.05(h)).
This claim is directed to the abstract idea.
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“aerial vehicle”
This is recited at a high level of generality  This generic aerial vehicle limitation is no more than mere instructions to apply the exception using a generic device.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see, e.g. MPEP 2106.05(I)(A))
“receiver”
This is recited at a high level of generality  This generic receiver limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“memory”
This is recited at a high level of generality  This generic receiver limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“processing circuitry coupled to the memory”
This is recited at a high level of generality  This generic receiver limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))

“access node of a wireless communications network”
This is recited at a high level of generality  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“the access node is a base station of a cellular network”
This is recited at a high level of generality  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A)).  Further, this does not appear to be relevant to the “aerial vehicle” to which the claim itself recites in the preamble.
“receive a cell broadcast message transmitted by an  access node” 
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be using machinery in its ordinary capacity for tasks such as the transmission/receipt of data which does not integrate the judicial exception into a practical application or amount to significantly more than such exception. (see MPEP 2106.05(f)(2))
“the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles”  
This merely describes a portion of the data which is utilized subject to the abstract idea.
This claim is directed to the abstract idea.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 2-3,  25, and 28-29, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.
Subject Matter Eligibility Analysis of claim 5 (see MPEP 2106.03):
Step 1: As a machine, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 5 is directed to:
“detecting that an aerial vehicle enters a pre-defined geographical region within coverage area of the wireless communications network”
This limitation is akin to a Mental Process as the detection process is akin to concepts performed in the human mind including observation, evaluation, judgement, and opinion.  
“in response to detecting that an aerial vehicle has entered the pre-defined geographical region, trigger a base station of a cellular network to transmit a cell broadcast message”
This limitation is akin to a Mental Process as the detection process is akin to concepts performed in the human mind including observation, evaluation, judgement, and opinion.  As quoted supra, the limitation is the equivalent of an algorithm performing the “in response” operation whereby if an input represents the detection of an aerial vehicle’s entrance an output is generated triggering the transmission of a message.  The instant abstract is represented by the concept of “in response” which is akin to the mental process described above. 
Step 2A:
Prong 2: The elements are not integrated into a Practical Application.
The Applicant has recited a claim in which a generically recited device utilizes a generic device performing the abstract determinations described supra.  The claim itself appears bereft of an improvement to any technology or technical field.  Reviewing the Specification, as filed, the Applicant recites “[t]here is no known solution to enforce any (compliant) UAV to follow a certain flight path” (1:28-29) which is later juxtaposed with “it is an object of the invention to provide an improved solution for controlling the flight path of aerial vehicles” (2:14-15).  The breadth of the Applicant’s alleges improvement over a supposed state of the art wherein no aerial vehicle may be required to follow a certain flight path, wherein a UAV may be controllable utilizing existing communication infrastructure.  The breadth of the alleged deficiency and improvement to the art, render the alleged improvement as being a mere generic sentiment rather than an improvement.  As such, the Applicant has not presented an improvement to the instantly applicable technology nor integrated the judicial exception into a practical application. (MPEP §2106.04).  Furthermore, it appears that the Applicant is generally endeavoring to link the use of a judicial exception to a particular technological environment or field of use.  (MPEP §2106.04 citing MPEP §2106.05(h)).

This claim is directed to the abstract idea.
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“node of a wireless communications network”
This is recited at a high level of generality  This generic node limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(f)).  As such, this has been recognized as well-understood, routine, and conventional (MPEP 2106.05(d)).
“memory”
This is recited at a high level of generality  This generic memory limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(f)).  As such, this has been recognized as well-understood, routine, and conventional (MPEP 2106.05(d)).
“processing circuitry” 
This is recited at a high level of generality  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(f)).  As such, this has been recognized as well-understood, routine, and conventional (MPEP 2106.05(d)).
“triggering a base station of a cellular network to transmit a cell broadcast message for the aerial vehicle”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception which has been recognized as well-understood, routine, convention activity. (see MPEP 2106.05(d)(II)).  Here the Applicant is using the output of the mental process above to transmit data over a network.
“the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles”  
This merely describes a portion of the data which is utilized subject to the abstract idea.
This claim is directed to the abstract idea.
Conclusion:  Claim 5 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 6-8, 11, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.

Subject Matter Eligibility Analysis of claim 13 (see MPEP 2106.03):
Step 1: As a process, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 13 is directed to:
“determine, based on information included in the cell broadcast message, whether or not to correct a flight path of the aerial vehicle”
This limitation is akin to a Mental Process as the detection process is akin to concepts performed in the human mind including observation, evaluation, judgement, and opinion.  
“determining whether or not to correct the flight path of the aerial vehicle based on the information included in the cell broadcast message comprises, determining, based on the aerial vehicle identification information included in the cell broadcast message, whether the message is intended for the aerial vehicle”
This limitation is akin to a Mental Process as the detection process is akin to concepts performed in the human mind including observation, evaluation, judgement, and opinion.  

Step 2A:
Prong 2: The elements are not integrated into a Practical Application.
The Applicant has recited a claim in which a generically recited device utilizes a generic receiver to receive a broadcast message and performs the abstract determinations described supra.  The claim itself appears bereft of an improvement to any technology or technical field.  Reviewing the Specification, as filed, the Applicant recites “[t]here is no known solution to enforce any (compliant) UAV to follow a certain flight path” (1:28-29) which is later juxtaposed with “it is an object of the invention to provide an improved solution for controlling the flight path of aerial vehicles” (2:14-15).  The breadth of the Applicant’s alleges improvement over a supposed state of the art wherein no aerial vehicle may be required to follow a certain flight path, wherein a UAV may be controllable utilizing existing communication infrastructure.  The breadth of the alleged deficiency and improvement to the art, render the alleged improvement as being a mere generic sentiment rather than an improvement.  As such, the Applicant has not presented an improvement to the instantly applicable technology nor integrated the judicial exception into a practical application. (MPEP §2106.04).  Furthermore, it appears that the Applicant is generally endeavoring to link the use of a judicial exception to a particular technological environment or field of use.  (MPEP §2106.04 citing MPEP §2106.05(h)).
This claim is directed to the abstract idea.
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“aerial vehicle”
This is recited at a high level of generality  This generic aerial vehicle limitation is no more than mere instructions to apply the exception using a generic device.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see, e.g. MPEP 2106.05(I)(A))
“receiver”
This is recited at a high level of generality  This generic receiver limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))

“access node of a wireless communications network”
This is recited at a high level of generality  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“receive [] a cell broadcast message transmitted by the access node” 
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be using machinery in its ordinary capacity for tasks such as the transmission/receipt of data which does not integrate the judicial exception into a practical application or amount to significantly more than such exception. (see MPEP 2106.05(f)(2))
“the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles”  
This merely describes a portion of the data which is utilized subject to the abstract idea.
This claim is directed to the abstract idea.
Conclusion:  Claim 13 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 14-15 and 25, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.
Subject Matter Eligibility Analysis of claim 17 (see MPEP 2106.03):
Step 1: As a process, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 17 is directed to:
“detecting that an aerial vehicle enters a pre-defined geographical region within coverage area of the wireless communications network”
This limitation is akin to a Mental Process as the detection process is akin to concepts performed in the human mind including observation, evaluation, judgement, and opinion.  
“in response to detecting that an aerial vehicle has entered the pre-defined geographical region, trigger a base station of a cellular network to transmit a cell broadcast message”
This limitation is akin to a Mental Process as the detection process is akin to concepts performed in the human mind including observation, evaluation, judgement, and opinion.  As quoted supra, the limitation is the equivalent of an algorithm performing the “in response” operation whereby if an input represents the detection of an aerial vehicle’s entrance an output is generated triggering the transmission of a message.  The instant abstract is represented by the concept of “in response” which is akin to the mental process described above. 
Step 2A:
Prong 2: The elements are not integrated into a Practical Application.
The Applicant has recited a claim in which a generically recited device utilizes a generic device performing the abstract determinations described supra.  The claim itself appears bereft of an improvement to any technology or technical field.  Reviewing the Specification, as filed, the Applicant recites “[t]here is no known solution to enforce any (compliant) UAV to follow a certain flight path” (1:28-29) which is later juxtaposed with “it is an object of the invention to provide an improved solution for controlling the flight path of aerial vehicles” (2:14-15).  The breadth of the Applicant’s alleges improvement over a supposed state of the art wherein no aerial vehicle may be required to follow a certain flight path, wherein a UAV may be controllable utilizing existing communication infrastructure.  The breadth of the alleged deficiency and improvement to the art, render the alleged improvement as being a mere generic sentiment rather than an improvement.  As such, the Applicant has not presented an improvement to the instantly applicable technology nor integrated the judicial exception into a practical application. (MPEP §2106.04).  Furthermore, it appears that the Applicant is generally endeavoring to link the use of a judicial exception to a particular technological environment or field of use.  (MPEP §2106.04 citing MPEP §2106.05(h)).

This claim is directed to the abstract idea.
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“node of a wireless communications network”
This is recited at a high level of generality  This generic node limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(f)).  As such, this has been recognized as well-understood, routine, and conventional (MPEP 2106.05(d)).
“memory”
This is recited at a high level of generality  This generic memory limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(f)).  As such, this has been recognized as well-understood, routine, and conventional (MPEP 2106.05(d)).
“processing circuitry” 
This is recited at a high level of generality  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(f)).  As such, this has been recognized as well-understood, routine, and conventional (MPEP 2106.05(d)).
“triggering a base station of a cellular network to transmit a cell broadcast message for the aerial vehicle”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception which has been recognized as well-understood, routine, convention activity. (see MPEP 2106.05(d)(II)).  Here the Applicant is using the output of the mental process above to transmit data over a network.
“the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles”  
This merely describes a portion of the data which is utilized subject to the abstract idea.
This claim is directed to the abstract idea.
Conclusion:  Claim 17 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 18-21, 23, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.


Intended Use
It is noted that claims 1 and 25 contain multiple statements of intended use or field of use (e.g. “operative to”, etc.).  These “to” clauses are essentially method limitations.  While these claims have been given their full patentable weight, these claims, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference cited supra.  
                See MPEP § 2114 which states:
“A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.”  

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  
                As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.  Furthermore, MPEP §2111.04 sets forth that language suggestive of a limitations does not limit a claim to that optional recitation.  
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) “adapted to” or “adapted for” clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) “wherein” clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) “whereby” clauses.”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Additionally, the terms “configured to" or "arranged to" are considered to be structurally modified statements and are not intended use.  Claims amended to include the above listed language may patentably distinguish themselves structurally.



Statement of Official Notice
In the instant Office Action, the Examiner has taken official notice in one or more instances as assertions of well-known prior art or common knowledge in accordance with MPEP §2144.03 (See at least rejection of claim 29 infra).  Applicant is on notice that these noticed facts must be adequately traversed, otherwise they will be taken as admitted prior art by the Applicant (MPEP §2144.03(C)).  Traversal must be “must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b)” (Id.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 13-15, 17-21, 23, 25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jarrell (US 9,087,451) in view of Ziemba (US 61/259,163).

As per claim 1, Jarrell teaches an aerial vehicle, the aerial vehicle comprising:
	Memory (520, Fig. 9, Col. 31, lines 27-28); and 
	Processing circuitry coupled to the memory (512, Fig. 9, Col. 31, lines 7-10), wherein the aerial vehicle is configured to:
receive messages transmitted by an access node of  a wireless communications network (Col. 5, lines 58-61 information is provided to AV  and Col. 30, line 18-24).
The access node is a base station of a cellular network (See, Col. 22, lines 39-52 “the communications station [] is communicating with the UAV [] via a networked communication link [] where communications between the communication station [] and the UAV [] pass through one or more networks[]” “networks [] can include one or more cellure or other phone-based networks”)
In response to receiving a broadcast message determine, based on information included in the cell broadcast message, whether or not to correct a flight path of the aerial vehicle (Col. 15, lines 4-17, 32-36)
Jarrell does not explicitly disclose receive, via the receiver, a cell broadcast message transmitted by the access node of the wireless communications network, wherein the cell broadcast message comprises aerial vehicle identification information; and determine, based on information included in the cell broadcast message, whether or not to correct a flight path of the aerial vehicle, wherein the aerial vehicle is configured to determine whether or not to correct the flight path of the aerial vehicle based on the information included in the cell broadcast message by performing a process that includes determining, based on the aerial vehicle identification information included in the cell broadcast message, whether the message is intended for the aerial vehicle, and the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles. 

However, in a related invention, Ziemba teaches:
receive, via the receiver, a cell broadcast message transmitted by the access node of the wireless communications network (See Fig. 15, communication arrow linking 104 and 302, also [0037] “DDS beacon 300 includes a DDS transponder 303 and a DDS computing device 307, which may be configured to transmit a signal within a transmission region 311.”), wherein the cell broadcast message comprises aerial vehicle identification information ([0039] “the transmission contains coordinates defining the no-fly zone 309 and a priority required to enter this no-fly zone 309.”); and
            the aerial vehicle is configured to determine whether or not to correct the flight path of the aerial vehicle based on the information included in the cell broadcast message by performing a process that includes determining, based on the aerial vehicle identification information included in the cell broadcast message, whether the message is intended for the aerial vehicle ([0062]) , and 
the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles ([0039] “There may be many different priorities assigned to different UAS 100.  For example, UAS used by emergency services or first responders may have a security rating letting them into most no-fly zones.  Whereas, commercial and consumer UAS would be restricted from these no-fly zones” the priority or security rating acts as an identifier which may identify a single aerial vehicle or a group for instance if a single emergency craft were in the area, the identifier would identify a single craft but if a number of emergency craft were present the identifier would identify the group).

It would have been obvious to modify Jarrell to receive, via the receiver, a cell broadcast message transmitted by the access node of the wireless communications network, wherein the cell broadcast message comprises aerial vehicle identification information; and determine, based on information included in the cell broadcast message, whether or not to correct a flight path of the aerial vehicle, wherein the aerial vehicle is configured to determine whether or not to correct the flight path of the aerial vehicle based on the information included in the cell broadcast message by performing a process that includes determining, based on the aerial vehicle identification information included in the cell broadcast message, whether the message is intended for the aerial vehicle, and the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles in order to ensure that messages are appropriately targeted for vehicles in the vicinity which would appropriately need to take action to avoid running afoul of flight restrictions or requirements dependent upon geography which could result in undesirable consequences for the aerial vehicle, its owner, or its operator.


As per claim 2, Jarrell teaches the aerial vehicle according to claim 1, wherein the cell broadcast message comprises any one or a combination of of an instruction (Col. 14, lines 35-39), a limitation (Col. 2, lines 28-31), a restriction (Col. 15, lines 29-36), a direction or a change thereof (Col. 9, 18-20), a bearing or a change thereof (Col. 28, lines 65-66), an altitude or a change thereof (Col. 15, lines 29-36), an aerial vehicle type (Col. 28, lines 47), or an aerial vehicle identity (Col. 28, lines 39-41).  



As per claim 3, Jarrell teaches the aerial vehicle according to claim 1, wherein 

the wireless communications network is one of a Global System for Mobile Communications network (Col. 33, line 34), a Universal Mobile Telecommunications System network (Col. 33, lines 35-37), a Long Term Evolution network (Col. 33, line 35-36), and a WiFi network (Col. 33, line 40), and the aerial vehicle is one of an unmanned aerial vehicle (Col. 4, lines 26-27), a drone (Col. 4, line 36-28), an aircraft (Col. 4, 28-29).  Jarrell does not explicitly disclose that the aerial vehicle is a helicopter.  However, it teaches “remotely piloted, or remotely operated aircraft, or unmanned aircraft system, without limitation” (Col. 4, lines 28-29) of which a helicopter is a well-known type of aircraft (see Bruner US 1,379,522 col. 1, lines 8-9).  It would have been obvious to modify Jarrell to apply to a helicopter type aircraft in order to ensure a broadly applicable regulation of air traffic in a control area without excluding common types of craft which could inadvertently disrupt a desired traffic pattern.


As per claim 5, Jarrell teaches a node of a wireless communications network, comprising:

Memory (Col. 32, lines 31-39); and
Processing circuitry (Col. 32, lines 31-39), wherein the node is configured to:
Detecting that an aerial vehicle has entered a pre-defined geographical region within a coverage area of the wireless communications network (Col. 19, lines 55-63 and Col. 19, lines 61-63 and Col. 24, Lines 45-57);  
Causing a message to be transmitted from a base station (Col. 24, lines 17-25 “can cause a message to be transmitted”)
On a cellular network (See, Col. 22, lines 39-52 “the communications station [] is communicating with the UAV [] via a networked communication link [] where communications between the communication station [] and the UAV [] pass through one or more networks[]” “networks [] can include one or more cellure or other phone-based networks”)
Jarrell does not explicitly disclose that in response to detecting that an aerial vehicle has entered the pre-defied geographical region, trigger a base station of a cellular network to transmit a cell broadcast message comprising aerial vehicle identification information, wherein
            the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles.

However, in a related invention, Ziemba teaches:
the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles ([0039] “There may be many different priorities assigned to different UAS 100.  For example, UAS used by emergency services or first responders may have a security rating letting them into most no-fly zones.  Whereas, commercial and consumer UAS would be restricted from these no-fly zones” the priority or security rating acts as an identifier which may identify a single aerial vehicle or a group for instance if a single emergency craft were in the area, the identifier would identify a single craft but if a number of emergency craft were present the identifier would identify the group).

It would have been obvious to modify Jarrell such that in response to determining that the aerial vehicle has entered a predetermined geographic area  the aerial vehicle identification information included in the cell broadcast message, whether the message is intended for the aerial vehicle, and the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles in order to ensure that messages are appropriately targeted for vehicles in the vicinity which would appropriately need to take action to avoid running afoul of flight restrictions or requirements dependent upon geography which could result in undesirable consequences for the aerial vehicle, its owner, or its operator.


As per claim 6, Jarrell teaches the node according to claim 5, wherein the pre-defined geographical region is one of a cell (159, Fig. 1) and a sector of a geographical region (Col. 9, lines 48-55) associated with an access node of the wireless communications network (101, Fig. 1, Col. 9, lines 32-34).  

As per claim 7, Jarrell teaches the node according to claim 5, wherein the cell broadcast message comprises any one or a combination of an instruction (Col. 14, lines 35-39), a limitation (Col. 2, lines 28-31), a restriction (Col. 15, lines 29-36), a direction or a change thereof (Col. 9, 18-20), a bearing or a change thereof (Col. 28, lines 65-66), an altitude or a change thereof (Col. 15, lines 29-36), an aerial vehicle type (Col. 28, lines 47), or an aerial vehicle identity (Col. 28, lines 39-41).   

As per claim 8, Jarrell teaches the node according to claim 6, wherein the content of the cell broadcast message is dependent on configuration information associated with the pre-defined geographical region (Col. 14, lines 47-56).  

As per claim 9, Jarrell teaches the node according to claim 5, wherein the node is the access node or a control node of the wireless communications network (Col. 23, lines 39-52).  

As per claim 11, Jarrell teaches the node according to claim 5, wherein the wireless communications network is one of a Global System for Mobile Communications network (Col. 33, line 34), a Universal Mobile Telecommunications System network (Col. 33, lines 35-37), a Long Term Evolution network (Col. 33, line 35-36), and a WiFi network (Col. 33, line 40), and the aerial vehicle is one of an unmanned aerial vehicle (Col. 4, lines 26-27), a drone (Col. 4, line 36-28), an aircraft (Col. 4, 28-29).  Jarrell does not explicitly disclose a helicopter.  However, it teaches “remotely piloted, or remotely operated aircraft, or unmanned aircraft system, without limitation” (Col. 4, lines 28-29). Jarrell does not explicitly disclose that the aerial vehicle is a helicopter.  However, it teaches “remotely piloted, or remotely operated aircraft, or unmanned aircraft system, without limitation” (Col. 4, lines 28-29) of which a helicopter is a well-known type of aircraft (see Bruner US 1,379,522 col. 1, lines 8-9).  It would have been obvious to modify Jarrell to apply to a helicopter type aircraft in order to ensure a broadly applicable regulation of air traffic in a control area without excluding common types of craft which could inadvertently disrupt a desired traffic pattern.

As per claim 13, Jarrell teaches a method performed by an aerial vehicle, the aerial vehicle being operative to: 
receive messages transmitted by an access node of  a wireless communications network (Col. 5, lines 58-61 information is provided to AV  and Col. 30, line 18-24).
The access node is a base station of a cellular network (See, Col. 22, lines 39-52 “the communications station [] is communicating with the UAV [] via a networked communication link [] where communications between the communication station [] and the UAV [] pass through one or more networks[]” “networks [] can include one or more cellure or other phone-based networks”)
In response to receiving a broadcast message determine, based on information included in the cell broadcast message, whether or not to correct a flight path of the aerial vehicle (Col. 15, lines 4-17, 32-36)
Jarrell does not explicitly disclose receive, via the receiver, a cell broadcast message transmitted by the access node of the wireless communications network, wherein the cell broadcast message comprises aerial vehicle identification information; and determine, based on information included in the cell broadcast message, whether or not to correct a flight path of the aerial vehicle, wherein the aerial vehicle is configured to determine whether or not to correct the flight path of the aerial vehicle based on the information included in the cell broadcast message by performing a process that includes determining, based on the aerial vehicle identification information included in the cell broadcast message, whether the message is intended for the aerial vehicle, and the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles. 

However, in a related invention, Ziemba teaches:
receive, via the receiver, a cell broadcast message transmitted by the access node of the wireless communications network (See Fig. 15, communication arrow linking 104 and 302, also [0037] “DDS beacon 300 includes a DDS transponder 303 and a DDS computing device 307, which may be configured to transmit a signal within a transmission region 311.”), wherein the cell broadcast message comprises aerial vehicle identification information ([0039] “the transmission contains coordinates defining the no-fly zone 309 and a priority required to enter this no-fly zone 309.”); and
            the aerial vehicle is configured to determine whether or not to correct the flight path of the aerial vehicle based on the information included in the cell broadcast message by performing a process that includes determining, based on the aerial vehicle identification information included in the cell broadcast message, whether the message is intended for the aerial vehicle ([0062]) , and 
the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles ([0039] “There may be many different priorities assigned to different UAS 100.  For example, UAS used by emergency services or first responders may have a security rating letting them into most no-fly zones.  Whereas, commercial and consumer UAS would be restricted from these no-fly zones” the priority or security rating acts as an identifier which may identify a single aerial vehicle or a group for instance if a single emergency craft were in the area, the identifier would identify a single craft but if a number of emergency craft were present the identifier would identify the group).

It would have been obvious to modify Jarrell to receive, via the receiver, a cell broadcast message transmitted by the access node of the wireless communications network, wherein the cell broadcast message comprises aerial vehicle identification information; and determine, based on information included in the cell broadcast message, whether or not to correct a flight path of the aerial vehicle, wherein the aerial vehicle is configured to determine whether or not to correct the flight path of the aerial vehicle based on the information included in the cell broadcast message by performing a process that includes determining, based on the aerial vehicle identification information included in the cell broadcast message, whether the message is intended for the aerial vehicle, and the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles in order to ensure that messages are appropriately targeted for vehicles in the vicinity which would appropriately need to take action to avoid running afoul of flight restrictions or requirements dependent upon geography which could result in undesirable consequences for the aerial vehicle, its owner, or its operator.

As per claim 14, Jarrell teaches the method according to claim 13, wherein the cell broadcast message comprises any one or a combination of an instruction (Col. 14, lines 35-39), a limitation (Col. 2, lines 28-31), a restriction (Col. 15, lines 29-36), a direction or a change thereof (Col. 9, 18-20), a bearing or a change thereof (Col. 28, lines 65-66), an altitude or a change thereof (Col. 15, lines 29-36), an aerial vehicle type (Col. 28, lines 47), or an aerial vehicle identity (Col. 28, lines 39-41).  
 
As per claim 15, Jarrell teaches the method according to claim 13, wherein the wireless communications network is one of a Global System for Mobile Communications network (Col. 33, line 34), a Universal Mobile Telecommunications System network (Col. 33, lines 35-37), a Long Term Evolution network (Col. 33, line 35-36), and a WiFi network (Col. 33, line 40), and the aerial vehicle is one of an unmanned aerial vehicle (Col. 4, lines 26-27), a drone (Col. 4, line 36-28), an aircraft (Col. 4, 28-29).  Jarrell does not explicitly disclose a helicopter.  However, it teaches “remotely piloted, or remotely operated aircraft, or unmanned aircraft system, without limitation” (Col. 4, lines 28-29).  Jarrell does not explicitly disclose that the aerial vehicle is a helicopter.  However, it teaches “remotely piloted, or remotely operated aircraft, or unmanned aircraft system, without limitation” (Col. 4, lines 28-29) of which a helicopter is a well-known type of aircraft (see Bruner US 1,379,522 col. 1, lines 8-9).  It would have been obvious to modify Jarrell to apply to a helicopter type aircraft in order to ensure a broadly applicable regulation of air traffic in a control area without excluding common types of craft which could inadvertently disrupt a desired traffic pattern. 


As per claim 17, Jarrell teaches a method performed in a wireless communications network, the method comprising: 
a node Detecting that an aerial vehicle has entered a pre-defined geographical region within a coverage area of the wireless communications network (Col. 19, lines 55-63 and Col. 19, lines 61-63 and Col. 24, Lines 45-57);  
Causing a message to be transmitted from a base station (Col. 24, lines 17-25 “can cause a message to be transmitted”)
On a cellular network (See, Col. 22, lines 39-52 “the communications station [] is communicating with the UAV [] via a networked communication link [] where communications between the communication station [] and the UAV [] pass through one or more networks[]” “networks [] can include one or more cellular or other phone-based networks”)
Jarrell does not explicitly disclose that in response to detecting that an aerial vehicle has entered the pre-defied geographical region transmit a cell broadcast message comprising aerial vehicle identification information, wherein
            the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles.

However, in a related invention, Ziemba teaches:
the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles ([0039] “There may be many different priorities assigned to different UAS 100.  For example, UAS used by emergency services or first responders may have a security rating letting them into most no-fly zones.  Whereas, commercial and consumer UAS would be restricted from these no-fly zones” the priority or security rating acts as an identifier which may identify a single aerial vehicle or a group for instance if a single emergency craft were in the area, the identifier would identify a single craft but if a number of emergency craft were present the identifier would identify the group).

It would have been obvious to modify Jarrell such that in response to determining that the aerial vehicle has entered a predetermined geographic area  the aerial vehicle identification information included in the cell broadcast message, whether the message is intended for the aerial vehicle, and the aerial vehicle identification information comprises at least one of: i) an aerial vehicle identifier that identifies a single aerial vehicle or ii) an aerial vehicle group identifier that identifies a group of aerial vehicles in order to ensure that messages are appropriately targeted for vehicles in the vicinity which would appropriately need to take action to avoid running afoul of flight restrictions or requirements dependent upon geography which could result in undesirable consequences for the aerial vehicle, its owner, or its operator.

As per claim 18, Jarrell teaches the method according to claim 17, wherein the pre-defined geographical region is one of a cell (159, Fig. 1) and a sector of a geographic region(Col. 9, lines 48-55) associated with an access node of the wireless communications network (101, Fig. 1, Col. 9, lines 32-34).  


As per claim 19, Jarrell teaches the method according to claim 17, wherein the cell broadcast message comprises any one or a combination of an instruction (Col. 14, lines 35-39), a limitation (Col. 2, lines 28-31), a restriction (Col. 15, lines 29-36), a direction or a change thereof (Col. 9, 18-20), a bearing or a change thereof (Col. 28, lines 65-66), an altitude or a change thereof (Col. 15, lines 29-36), an aerial vehicle type (Col. 28, lines 47), or an aerial vehicle identity (Col. 28, lines 39-41).  

As per claim 20, Jarrell teaches the method according to claim 17, wherein the content of the cell broadcast message is dependent on configuration information associated with the pre-defined geographical region (Col. 14, lines 47-56).  

 As per claim 21, Jarrell teaches the method according to claim 17, wherein the node is an access node or a control node (Col. 23, lines 39-52).    

As per claim 23, Jarrell teaches the method according to claim 17, wherein the wireless communications network is one of a Global System for Mobile Communications network (Col. 33, line 34), a Universal Mobile Telecommunications System network (Col. 33, lines 35-37), a Long Term Evolution network (Col. 33, line 35-36), and a WiFi network (Col. 33, line 40), and the aerial vehicle is one of an unmanned aerial vehicle (Col. 4, lines 26-27), a drone (Col. 4, line 36-28), an aircraft (Col. 4, 28-29).  Jarrell does not explicitly disclose a helicopter.  However, it teaches “remotely piloted, or remotely operated aircraft, or unmanned aircraft system, without limitation” (Col. 4, lines 28-29).  Jarrell does not explicitly disclose that the aerial vehicle is a helicopter.  However, it teaches “remotely piloted, or remotely operated aircraft, or unmanned aircraft system, without limitation” (Col. 4, lines 28-29) of which a helicopter is a well-known type of aircraft (see Bruner US 1,379,522 col. 1, lines 8-9).  It would have been obvious to modify Jarrell to apply to a helicopter type aircraft in order to ensure a broadly applicable regulation of air traffic in a control area without excluding common types of craft which could inadvertently disrupt a desired traffic pattern. 


As per claim 25, Applicant recites a computer program having essentially the same limitations as claim 13 supra and is as such rejected under similar rationale as applicable mutatis mutandis.

As per claim 27, Jarrell teaches the aerial vehicle according to claim 1.  Jarrell does not explicitly disclose the aerial vehicle group identifier is an aerial vehicle type identifier that identifies an aerial vehicle type.  However, in a related invention, Ziemba teaches the aerial vehicle group identifier is one that identifies an aerial vehicle type ([0039] “There may be many different priorities assigned to different UAS 100.  For example, UAS used by emergency services or first responders may have a security rating letting them into most no-fly zones.  Whereas, commercial and consumer UAS would be restricted from these no-fly zones” the priority or security rating acts as an identifier which may identify a single aerial vehicle or a group for instance if a single emergency craft were in the area, the identifier would identify a single craft but if a number of emergency craft were present the identifier would identify the group.  It would have been obvious to modify Jarrell with the inclusion of an aerial vehicle group identifier that identifies an aerial vehicle type in order to provide a clear delineation of vehicles to which a broadcast message or instruction therein is applicable so as to minimize the need for excessive communication between an aerial vehicle and a communication node which could negatively impact the ability of an aerial vehicle to avoid an inappropriate area due to time delays during flight.

As per claim 28, Jarrell teaches the aerial vehicle according to claim 1, wherein the aerial vehicle identification information comprises an aerial vehicle identifier that identifies a single aerial vehicle (Col. 3, lines 25-29 “an identifier associated with the unmanned aerial vehicle”).

As per claim 29, Jarrell teaches the aerial vehicle according to claim 1.  Jarrell does not explicitly disclose that the aerial vehicle identifier is an identifier of a Subscriber Identity Module (SIM), an International Mobile Subscriber Identity (IMSD), an International Mobile Station Equipment Identity (IMEI), or a Medium Access Control (MAC) address.  However, it was well-known that devices communicating on a cellular network will use identifiers such as SIM, IMSD, IMSE and MAC (See, e.g., Naguib US 2017/0234724 A1 ¶ 0083).  It would have been obvious to modify Jarrell to include the utilization of vehicle identifiers such as SIM, IMSD, IMEI, or MAC constitutes the combination of prior art elements according to known methods to yield predictable results.





Response to Arguments
Applicant's arguments filed September 1, 2021 (“Remarks”) have been fully considered but they are not persuasive. 
Election/Restriction
In Applicant Remarks, a paragraph of the conclusion is directed to a restriction/election requirement, presumptively the requirement mailed September 24, 2020.  Remarks 25.  Applicant requests such restriction be withdrawn. Id.  However, the September 2020 restriction was withdrawn in the February 5, 2021 Non-Final Office Action.  As such, Applicant’s remarks are moot.
35 U.S.C. § 112(a) Rejections
With respect to claims 1, 5, 13, and 17, Examiner previously rejected the claims as then amended as incorporating matter not supported by the description within the originally filed written disclosure. Final 4.  In the claims as presented, Applicant recites two vehicle alternative pieces of vehicle identification information, one identifying a single aerial vehicle and one that identifies a group of aerial vehicles.  The issue with regard to the claim language is that the disclosure as originally filed does not provide broad support for a cell broad cast message that may provide an identifier related to a group of aerial vehicles.  
In its Remarks, Applicant quotes the Specification as originally filed with respect to a “cell broadcast message [] illustrated as comprising a first information element ‘Type’” (emphasis removed).  Remarks 8. From the quoted material, Applicant contends that “the information element ‘Type’ corresponds to the claimed ‘aerial group identifier that identifies a group of aerial vehicles’.”.  Id. 9.  While, a type of aerial vehicle may be a classification under which vehicles sharing similar characteristics are organized, the newly added claim language is much broader than a mere type of aerial vehicle.  A grouping could be an assemblage of aerial vehicle that do not share any commonality beyond being grouped together for the purposes of a broadcast message.  Thus, the Applicant has not indicated that the full breadth of the newly introduced language is supported by the disclosure as originally filed.
	Accordingly, Applicant’s argument is unpersuasive and the claims remain rejected under 35 U.S.C. § 112(a).  

35 U.S.C. § 101 Rejections
With regard to the subject matter eligibility analysis, Applicant urges that “the human mind is not equipped to obtain the information included in the cell broadcast message and make the claimed determination based on the information included in the cell broadcast message.”  Remarks at 12.  However, Applicant’s specification explicitly states:  
“Cell broadcast message 126 comprises at least one of an instruction, 
a limitation, a restriction, a direction or a change thereof, a bearing or a change thereof, an altitude or a change thereof, an aerial vehicle type, and an aerial vehicle identity, and may optionally comprise a combination thereof. This content of cell broadcast message is used for controlling or influencing the flight path of aerial vehicle 110. The flight path of aerial vehicle 110, e.g., its original or intended flight path, is typically pre-programmed before lift-off, but may optionally be modified or updated during flight. Aerial vehicle 110 may alternatively be under control of an operator which remotely controls the 
flight path of aerial vehicle 110.” (emphasis added) (Spec. 10).

From the context of the disclosure, it appears as though the Applicant has contemplated a common protocol based cell broadcast message that may influence the flight path of an operator controlled aerial vehicle.  If a remote operator is in control of the aerial vehicle, it follows that a human mind ought to be equipped to obtain the information and made the claimed determination thereupon. Accordingly, the subject imitations are clearly directed to an abstract idea as enumerated supra.
	Further, the portion of the Specification cited supra highlights the fact that Applicant is seeking to employ generic components to carry out an abstract mental process. Accordingly, Applicant’s arguments are not persuasive.
	With regard to prong 2 of step 1 of the Subject Matter Eligibility analysis, Applicant alleges that the claimed subject matter integrates the abstract idea into a practical application.  See Remarks 13.  In support of this allegation, Applicant quotes its own specification alleging “[t]here is no known solution to enforce any (compliant) UAV to follow a certain flight path, e.g., [] demand [] UAVs [] obey a certain flight path or at least restrictions of the flight path.”  Id. citing Spec. 1:28-2:4.  The prior art as cited supra clearly teaches solutions for enforcing compliant UAVs to follow a certain flight path or restrictions thereof.  See, e.g. Jarrell ¶ 39.  
Furthermore, Applicant alleges that the rejected subject matter “provid[es] an improved solution for controlling the flight path of aerial vehicles”.   Remarks 14.  However, the rejected claims all fall short of actually controlling the flight path of aerial vehicles.  Claim 1 merely provides for a determination of “whether or not to correct the flight path”.  There is no control, there is no actual modification of any sort claimed.  As claimed, the subject matter of claim 1 does not reflect the Applicant’s allegations.  Thus, such arguments are unpersuasive with respect to the claim as presented and no improvement has been captured by the claim language.
With respect to step 2B of the subject matter eligibility analysis, Applicant states that “the burden is on the Office to prove that the claimed features are well-understood, routine, or conventional activity in the field”.  Remarks 14 (citing MPEP § 2106.05).  The rejection of claim 1 incorporates citations to MPEP § 2106.05(I)(A) which includes numerous claim elements which courts have found not to be enough to qualify as significantly more.  For instance, mere instructions to implement an abstract idea on a computer does not qualify as significantly more than the abstract idea (Id. citing Alice Corp., 573 U.S. at 225-226).  The Federal Circuit has found “an inventive concept may be found in the non-conventional and non-generic arrangement of additional elements”.  
The Applicant’s Specification provides for numerous processing means (Spec 12, “processing means”, 140 and 150) where such processing means “may comprise a processing unit [] such as a general purpose processor, and a computer-readable storage medium…” (Id. 14) without providing for anything other than generic electronic circuitry.  In the applicable rejection, Examiner noted the high level of generality of the recited aerial vehicle, receiver, access node of a wireless communications network, memory, and processing circuitry coupled to the memory, and access node being a base station of a cellular network.  As disclosed in the Applicant’s disclosure, each of these elements may be a well-known generic item.  Accordingly, none of these elements constitutes significantly more than the abstract idea to which the claim is directed.  Were these components not well-understood, routine, and conventional in view of the presently presented claim, such claims would not have sufficient written description in the disclosure as originally filed.  
The Examiner has supported the applicable burdens and has presented a prima facie rejection.  The Applicant’s arguments do not address the rejection as presented and ignore the generic nature of the elements contained within the presented claim.  As such, the Applicant’s arguments are not persuasive.  
As such, claim 1 remains rejected under 35 U.S.C. § 101 as being directed to patent ineligible subject matter.

Rejection of claim 13
Applicant relied upon the remarks relevant to claim 1 as supportive of its position of alleged eligibility of claim 13.  Accordingly, the remarks directed toward claim 1 supra are applied to claim 13 mutatis mutandis.  Further, claim 13 remains rejected accordingly.
Rejection of claim 5
As rejected supra, claim 5 is directed toward “detecting that an aerial vehicle has entered a pre-defined geographical region within a coverage area of the wireless communications network” which falls within the class of activities including observations, evaluations, judgements, and opinions.  Accordingly, this detection step constitutes an abstract idea.  Although Applicant summarily alleges that “the human mind cannot identify a pre-defined geographical region within the coverage area of the wireless communications network” (Remarks 17) this remark is entirely conclusory.  The breadth of the claim provides for manifold manners in which a human mind could detect that an aerial vehicle has entered a pre-defined geographical area within a coverage area and the Specification provides no insight as to how a detection may take place.  In total, the Disclosure relies heavily upon detecting the entrance of an aerial vehicle into a pre-defined geographical region (See e.g., Spec. 3, 4, 9, 16, 17) without ever once describing how such detection is carried out.  Thus, it is entirely tenable that a human could be tasked with this detection through any number of processes including watching a radar screen with a specific geographic area delineated thereupon.  Accordingly, the Specification does not preclude that such detection may be performed by a human mind.  Thus, the Applicant’s conclusory statement is not persuasive.
Further, Applicant alleges that the triggering of a base station of a cellular network in response to the above discussed detection cannot be carried out by the human mind.  Remarks 17.  As indicates supra, the triggering has not been rejected as an abstract idea, but rather as constituting insignificant post-solution activity.  Applicant’s allegations are irrelevant to the rejection and thus not persuasive.  
Regarding Applicant’s comments discussing the transmission of a cell broadcast message, the rejection above utilizes the pending claim language to encapsulate the abstract idea.  The step rejected under Step 2A prong 1 that is akin to a mental process is the portion that implicitly makes a decision to transmit information in response to a detection of an aerial vehicle entering the pre-defined geographical region.  The actual transmission step is discussed in Step 2B where it is rejected as extra-solution activity.  Accordingly, the transmission step itself has not been rejected as being capable of being performed in the human mind or being akin to a mental process.  
With regard to Step 2A prong 2, Applicant alleges that newly the newly amended “trigger a base station of a cellular network to transmit a cell broadcast message” constitutes an integration of the abstract idea into a practical application.  Remarks 18.  Applicant alleges that the “claimed features enable ‘provid[ing] an improved solution for controlling the flight path of aerial vehicles, such as UAVs, drones, aircrafts, and helicopters, by utilizing existing infrastructure of wireless communications networks.’” Id. at 19 citing Spec, 2:14-21.   In support of this allegation, Applicant quotes its own specification alleging “[t]here is no known solution to enforce any (compliant) UAV to follow a certain flight path, e.g., [] demand [] UAVs [] obey a certain flight path or at least restrictions of the flight path.”  Id. at 19 citing Spec. 1:28-2:4.  The prior art as cited supra clearly teaches solutions for enforcing compliant UAVs to follow a certain flight path or restrictions thereof.  See, e.g. Jarrell ¶ 39.  
	Applicant demands that “the Office [] explain why the [alleged] improvement of the claimed invention discussed in [its remarks] ‘would not be apparent to one of ordinary skill in the art’”.1  Remarks 20.   Firstly, the Examiner has indicated that no improvement appears to be present, this coincided with the prior art based rejections provided herein.  Secondly, the conclusory nature of the alleged improvement does not include the detail necessary to be apparent to a person of ordinary skill in the art if the improvement is intended to be more than that previously indicted by the Examiner as extant in the prior art.  Additionally, the claim does not appear to reflect any alleged improvement which did not already exist the prior art.  For these reasons, the Applicant’s arguments are not persuasive.
With respect to step 2B of the subject matter eligibility analysis, Applicant states that “the burden is on the Office to prove that the claimed features are well-understood, routine, or conventional activity in the field”.  Remarks 21 (citing MPEP § 2106.05).  The rejection of claim 5 incorporates citations to MPEP §§ 2106.05(d), 2106.05(f), 2106.05(d)(II) 2106.05()(a) which includes numerous claim elements which courts have found not to be enough to qualify as significantly more.  For instance, mere instructions to implement an abstract idea on a computer does not qualify as significantly more than the abstract idea (Id. citing Alice Corp., 573 U.S. at 225-226).  The Federal Circuit has found “an inventive concept may be found in the non-conventional and non-generic arrangement of additional elements”.  
The Applicant’s Specification provides for numerous processing means (Spec 12, “processing means”, 140 and 150) where such processing means “may comprise a processing unit [] such as a general purpose processor, and a computer-readable storage medium…” (Id. 14) without providing for anything other than generic electronic circuitry.  In the applicable rejection, Examiner noted the high level of generality of the recited aerial vehicle, receiver, access node of a wireless communications network, memory, and processing circuitry coupled to the memory, and access node being a base station of a cellular network.  As disclosed in the Applicant’s disclosure, each of these elements may be a well-known generic item.  Accordingly, none of these elements constitutes significantly more than the abstract idea to which the claim is directed.  Were these components not well-understood, routine, and conventional in view of the presently presented claim, such claims would not have sufficient written description in the disclosure as originally filed.  
The Examiner has supported the applicable burdens and has presented a prima facie rejection.  The Applicant’s arguments do not address the rejection as presented and ignore the generic nature of the elements contained within the presented claim.  As such, the Applicant’s arguments are not persuasive.  
As such, claim 5 remains rejected under 35 U.S.C. § 101 as being directed to patent ineligible subject matter.

Rejection of claim 17
Applicant relied upon the remarks relevant to claim 5 as supportive of its position of alleged eligibility of claim 17.  Accordingly, the remarks directed toward claim 1 supra are applied to claim 17 mutatis mutandis.  Further, claim 17 remains rejected accordingly.

35 U.S.C. § 103 Rejections
With respect to claim 1, Applicant argues that the combination of references do not teach the newly amended subject claim language concluding that the combination “is not for a cellular network”. Remarks 24.  However, as rejected supra, Jarrell teaches a communication station communicating to aerial vehicles utilizing cellular networks.  Jarrell, Col. 22, lines 39-52.  Accordingly, the Applicant’s arguments are not persuasive.
With respect to claim to claims 5, 13, and 17, Applicant realleges similar arguments to those launched in favor of claim 1.  As such, claims 5, 13, and 17 are rejected under the rationale presented above, mutatis mutandis.
With respect to claims 2, 6-9, 11, 14-15, 18-21, 23, 25, 28, and 29, Applicant has presented no independent arguments in support of patentability.  As such, these dependent claims continue to be rejected.
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        


    
        
            
    

    
        1 Applicant has not provided an attribution for the quoted statement, however it appears that such language has been borrowed from MPEP § 2106.05(a) or MPEP § 2106.04(d)(1).